Name: Commission Regulation (EEC) No 536/90 of 1 March 1990 introducing a countervailing charge on artichokes originating in Egypt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 55/10 Official Journal of the European Communities 2. 3 . 90 COMMISSION REGULATION (EEC) No 536/90 of 1 March 1990 introducing a countervailing charge on artichokes originating in Egypt THE COMMISSION OF THE EUROPEAN COMMUNITIES* Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 11 19/89 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 372/90 (3), as amended by Regulation (EEC) n. 432/90 (4), introduced a countervailing charge on artichokes originating in Egypt ; Whereas for artichokes originating in Egypt there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of artichokes originating in Egypt can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 372/90 is hereby repealed. Article 2 This Regulation shall enter into force on 2 March 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20 . 5 . 1972, p. 1 . (2) OJ No L 118, 29 . 4. 1989, p. 12: 0 OJ No L 40, 14. 2. 1990, p . 10 . p) OJ No L 45, 21 . 2. 1990, p. 23 .